Citation Nr: 0210012	
Decision Date: 08/16/02    Archive Date: 08/21/02

DOCKET NO.  97-14 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for the service-
connected chronic tinea pedis and neurodermatitis of the 
groin, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1971.

This appeal arose from an October 1996 rating action of the 
Newark, New Jersey, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  In June 1998, the Board of Veterans 
Appeals (Board) remanded this case to the RO for additional 
evidentiary development.  The evaluation was confirmed and 
continued by a rating action issued in June 1999.  The case 
was subsequently transferred to the jurisdiction of the 
Philadelphia, Pennsylvania RO, which informed the veteran of 
the continued denial of his claim through a June 2002 
supplemental statement of the case (SSOC).


FINDING OF FACT

The veteran's service-connected chronic tinea pedis and 
neurodermatitis of the groin is manifested by dark, thickened 
toenails with some subungual debris and evidence of some 
crusting and onychogryposis and some lichenification of the 
groin area.


CONCLUSION OF LAW

The criteria for an increased evaluation for the service-
connected chronic tinea pedis and neurodermatitis of the 
groin have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 1991 & 2001); 38 C.F.R. § 3.321(b)(1); Part 4, 
including §§ 4.1, 4.2, 4.7, 4.20, Diagnostic Code (DC) 7806 
(2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has contended that his service-connected chronic 
tinea pedis and neurodermatitis of the groin is more 
disabling than the current disability evaluation would 
indicate.  

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant VA 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

The veteran was originally awarded service connection for 
tinea pedis and neurodermatitis by a rating action issued in 
September 1988.  At that time, a 10 percent evaluation was 
assigned, effective October 1, 1980.

The pertinent evidence of record included a VA examination 
conducted in September 1996.  He complained of a fungal 
infection of the feet and toes.  He also had problems in the 
groin and perianal areas.  The physical examination noted 
mild scaling of the interdigital toes and subungual 
hyperkeratosis of the toenails.  There were no lesions over 
the groin, perianal, back or scalp areas.  The diagnoses were 
tinea pedis; onychomycosis; and recurrent intertrigo versus 
candidosis of the groin and perianal areas.

Numerous VA outpatient treatment records developed between 
1996 and 1999 reflect treatment for onychomycosis of the 
toenails.  A November 1996 treatment note referred to an area 
over the upper legs of erythematous papules and plaques with 
mild lichenification.  Tinea pedis and onychomycosis were 
diagnosed in November 1997 and March 1998.  On January 8, 
1998, he was seen with complaints of "jock itch" and a rash 
was noted and treated.  In September 1998, three small flesh-
colored papules were noted in the perianal area.  On January 
12, 1999, he was seen with clinical signs of onychomycosis.  
His toenails were elongated, thickened, yellow and crumbling, 
with subungual debris.  Both feet in the plantar area had 
scaling skin with associated erythema in a moccasin 
distribution.  There was flaking skin in the web spaces.  The 
assessments were onychomycosis and tinea pedis.

The veteran was examined by VA in February 1999.  He 
complained of itching and darkening in the groin area.  The 
dermatological evaluation found scaling and maceration of the 
soles and the interdigital spaces between the toes.  There 
was no blistering, fissuring or foul odor.  He had subungual 
hyperkeratoses and debris and hyperpigmentation of the 
toenails.  There was some lichenification of the scrotum; the 
groin and the perianal areas were clear.  The diagnoses were 
tinea pedis with onychomycosis and neurodermatitis.

VA treatment records developed during 1999 and 2000 show his 
continuing complaints about thickened toenails.  During a VA 
examination performed in December 2000, the veteran was noted 
to have some patchy, dry dermatitis on his feet in a moccasin 
distribution and somewhat at the base of the toes on the 
dorsum of the feet.  There was also some hyperpigmentation 
and scaling.  He had mychomycosis and dystrophy of all the 
toenails.  There was no evidence of ulceration, hypertrophic 
keloid formation or secondary infection or pyoderma.  

Outpatient treatment records from 2001 and 2002 noted the 
veteran's treatment for thickened toenails.  In May 2001, he 
noted that his feet and toenails were much better with the 
use of topical medications.  In February 2002, the diagnosis 
of onychomycosis was continued, after he was seen with thick, 
elongated toenails.

VA re-examined the veteran in May 2002.  The examiner noted 
that the evidence of record had been reviewed.  It was noted 
that the veteran had a 20 to 30 year history of thick, 
discolored toenails.  There were no obvious precipitants or 
medications that had impacted the condition.  His symptoms 
basically consisted of unsightly thickened toenails.  The 
examination revealed dark, thickened toenails of all the toes 
with some subungual debris.  There was evidence of some 
crusting and onychogryposis.  There were no associated 
systemic or nervous manifestations.  His condition was 
consistent with onychomycosis.


Relevant laws and regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Initially, we note that when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20 (2001).

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).


Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 to 5107. (West Supp. 2001)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of the claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations.

(i.)  Notification

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant. 

The Board finds that VA has met its duty to assist the 
veteran in the development of the claim on appeal under VCAA.  
By virtue of the statement of the case (SSOC) issued in 
January 1997 and the supplemental statements of the case 
issued in June 1999 and June 2002, the veteran and his 
representative were provided notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claim on appeal.  He was also informed of the needed 
evidence in the Board remand issued in June 1998.  The SOC 
and SSOCs also notified the veteran of the pertinent law and 
regulations, as well as his due process rights. 

(ii.)  Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  
  
In this case, as indicated in the factual background section 
above, the veteran has been accorded VA examinations in 
September 1996, February 1999, December 2000 and May 2002.  
There are also of record various outpatient treatment 
records, developed between 1996 and 2002.  There is no 
indication that there is any relevant evidence which 
currently exists and which has not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claim.

In sum, the veteran has received appropriate notice and the 
facts relevant to the veteran's claim have been properly 
developed.  There is no further action which should be 
undertaken to comply with the provisions of the VCAA.


Discussion

According to the applicable regulations, the veteran's 
condition will be rated by analogy to eczema, 38 C.F.R. Part 
4, DC 7806 (2001).  A 10 percent evaluation is warranted for 
eczema with exfoliation, exudation or itching, if involving 
an exposed surface or extensive area; a 30 percent evaluation 
requires exudation or constant itching, extensive lesions or 
marked disfigurement; and a 50 percent evaluation requires 
ulceration or extensive exfoliation or crusting and systemic 
or nervous manifestations or that the condition be 
exceptionally repugnant.

After a careful review of the evidence of record, it is found 
that the veteran's service-connected tinea pedis and 
neurodermatitis of the groin does not warrant an evaluation 
in excess of 10 percent.  While the veteran has referred to 
some itching, there is no indication that his conditions have 
caused exudation.  The veteran does have some lichenification 
over the scrotum, but his groin and perianal regions showed 
no evidence of exudation; in fact, the February 1999 VA 
examination noted that these areas were clear and he has not 
complained since that time of any discharge of fluids from 
the areas resulting from his neurodermatitis.  His only 
symptom of tinea pedis and onychomycosis are noted to be 
elongated and thickened toenails.  There is no indication of 
exudation.  Nor is there any indication that he has extensive 
lesions.  The December 2000 VA examination found no evidence 
of ulceration; hypertrophic keloid formation secondary to 
infection; papules; pustules; nodules; or vesicles.  Nor is 
there any indication in the record that these conditions have 
caused systemic or nervous manifestations; in fact, these 
were specifically ruled out during the May 2002 VA 
examination.  Therefore, it is found that the 10 percent 
disability evaluation adequately compensates the veteran for 
his current degree of disability.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a schedular 
evaluation in excess of 10 percent for the service-connected 
tinea pedis and neurodermatitis of the groin.


Extraschedular evaluation

The RO declined referral of the appellant's claim seeking an 
increased rating for the service-connected tinea pedis and 
neurodermatitis of the groin on an extraschedular basis 
pursuant to 38 C.F.R. § 3.321(b)(1) (2001) when it 
adjudicated this issue in June 1999.  The Board agrees as it 
does not appear from a review of the medical records that 
referral for consideration of an extraschedular rating for 
this disorder is indicated.  In Floyd v. Brown, 9 Vet. App. 
88 (1996), the United Court of Appeals for Veterans Claims 
(the CAVC) held that the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  However, in Bagwell v. Brown, 9 Vet. 
App. 337 (1996), the CAVC clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the CAVC 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the appellant, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased rating claim before the RO.  Bagwell, 9 
Vet. App. at 339.

As fully detailed above, the medical evidence does not 
reflect that the appellant's tinea pedis and neurodermatitis 
of the groin warrant entitlement to increased compensation 
above the level presently assigned under the schedular 
criteria and hence, it does not appear that he has an 
"exceptional or unusual" disability.  It has not been shown 
that the veteran's skin disorder has required treatment with 
frequent periods of hospitalization.  Nor is there any 
specific evidence that this disorder, standing alone, has 
resulted in "marked interference" in employment beyond that 
contemplated by the regular schedular standards.

Accordingly, the Board concludes that in the absence of any 
evidence which actually shows that this disability is 
exceptional or unusual such that the regular schedular 
criteria is inadequate to rate it, referral under section 
3.321(b)(1) for extraschedular consideration of this 
disability is not in order.


ORDER

An increased evaluation for the service-connected tinea pedis 
and neurodermatitis of the groin is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

